

INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
This Intellectual Property Security Agreement is entered into as of April 12,
2010, by and between PARTNERS FOR GROWTH II, L.P. ("PFG") and each of Composite
Technology Corporation, CTC Cable Corporation and CTC Renewables Corporation,
each with their principal business address at 2026 McGaw Avenue, Irvine, CA
92614 (individually and collectively, "Grantor"), with reference to the
following facts:
 
A.           PFG and Grantor, as Borrower, are parties to that certain Loan and
Security Agreement of even date with this Agreement (as amended from time to
time, the "Loan Agreement"). (Capitalized terms used herein have the meaning
assigned in the Loan Agreement.)
 
B.            Pursuant to the Loan Agreement, Grantor has granted to PFG a
security interest in all of the Collateral. The Collateral includes without
limitation all Intellectual Property (including without limitation the
Intellectual Property described herein).


Grantor agrees as follows:


1.            To secure performance of all of its "Obligations" as defined in
the Loan Agreement, Grantor grants to PFG a security interest in all of
Grantor's right, title and interest in Grantor's Intellectual Property,
including without limitation (i) the trademarks and servicemarks listed or
required to be listed from time to time on Schedule A hereto, whether registered
or not, and all applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks, and (ii) the patents and patent applications
listed or required to be listed from time to time on Schedule B hereto and all
like protections including, without limitation, all improvements, divisions,
continuations, renewals, reissues, extensions and continuations-in-part of the
same, (iii) all copyrights, maskworks, software, computer programs and other
works of authorship listed or required to be listed from time to time on
Schedule C hereto, and all extensions and renewals thereof, (iv) all domain
names and domain name rights used in connection with its business and that of
its Subsidiaries, all legal and equitable rights in domain names and ownership
thereof, domain registry, domain servers, web hosting and related contracts,
services and facilities (collectively, “Domain Rights”) listed or required to be
listed from time to time on Schedule D hereto, and all extensions and renewals
thereof, and (iv) all rights to recover for past or future infringement of any
of the foregoing, and (v) all right, title and interest in and to any and all
present and future license agreements with respect to any of the foregoing, and
(vi) all present and future accounts, accounts receivable and other rights to
payment arising from, in connection with or relating to any of the foregoing.

 
 

--------------------------------------------------------------------------------

 

2.            Grantor represents and warrants that (i) listed on Schedule A
hereto are all trademark registrations and pending registrations owned or
controlled by Grantor, (ii) listed on Schedule B are all patents and patent
applications owned or controlled by Grantor, (iii) listed on Schedule C are all
copyrights, software, computer programs, mask works, and other works of
authorship owned or controlled by Grantor which are registered with the United
States Copyright Office, and (iv) listed on Schedule D are all Domain Rights in
which Grantor has any legal, contractual or equitable right.


3.            Grantor shall: (a) use commercially reasonable efforts to protect,
defend and maintain the validity and enforceability of its intellectual
property, other than intellectual property of immaterial business and monetary
value that Grantor’s executive management has made a determination not to
maintain; (b) promptly advise PFG in writing of material infringements of its
intellectual property of which Grantor has Knowledge (as such term is defined in
the Loan Agreement); and (c) not allow any intellectual property material to
Grantor’s business to be abandoned, forfeited or dedicated to the public without
PFG’s written consent.  If, before the Obligations have been paid and/or
performed in full, Grantor shall (i) adopt, use, acquire or apply for
registration of any trademark, service mark or trade name, (ii) apply for
registration of any patent or obtain any patent or patent application; (iii)
create or acquire any published or material unpublished works of authorship
material to the business that is or is to be registered with the U.S. Copyright
Office or any non-U.S. equivalent; or (iv) register or acquire any domain name
or domain name rights, then the provisions of Section 1 shall automatically
apply thereto, and Grantor shall thereafter give PFG prompt notice thereof in
writing, in no event later than five Business Days from the date of any such
action. Grantor shall further provide PFG with a copy of the foregoing and shall
take such further actions as PFG may reasonably request from time to time to
perfect or continue the perfection of PFG's interest in such intellectual
property.


4.            This Agreement is being executed and delivered pursuant to the
Loan Agreement; nothing herein limits any of the terms or provisions of the Loan
Agreement, and PFG's rights hereunder and under the Loan Agreement are
cumulative. This Agreement, the Loan Agreement and the other Loan Documents set
forth in full all of the representations and agreements of the parties with
respect to the subject matter hereof and supersede all prior discussions, oral
representations, oral agreements and oral understandings between the parties.
This Agreement may not be modified or amended, nor may any rights hereunder be
waived, except in a writing signed by the parties hereto. In the event of any
litigation between the parties based upon, arising out of, or in any way
relating to this Agreement, the prevailing party shall be entitled to recover
all of its costs and expenses (including without limitation attorneys' fees)
from the non-prevailing party. This Agreement and all acts, transactions,
disputes and controversies arising hereunder or relating hereto, and all rights
and obligations of PFG and Grantor shall be governed by, and construed in
accordance with the internal laws (and not the conflict of laws rules) of the
State of California.

 
 

--------------------------------------------------------------------------------

 

4.            Grantor agrees that simultaneously with the execution of this
Agreement, and thereafter upon any amendment of Schedule A, Schedule B, Schedule
C or Schedule D, the appropriate entities constituting Grantor shall execute
notices in the forms appended hereto (each, a "Notice"), as appropriate, with
respect to all of the pledged Intellectual Property, now owned or hereafter
acquired, and shall deliver each Notice to PFG for the purpose of recordation at
the U.S. Patent and Trademark Office or the U.S. Copyright Office, or otherwise,
as appropriate.  Whether or not Grantor executes such a Notice reflecting new
Intellectual Property, Grantor hereby irrevocably appoints PFG as its lawful
attorney-in-fact without any further authorization to file such notices, liens
or other instruments as may be customary from time to time for PFG to perfect
security interests in Grantor’s Intellectual Property.  With respect to the
power of attorney granted in the attached Domain Rights Collateral Agreement and
Notice, so long as no default has occurred and is continuing under the Loan
Documents, PFG shall not take any action referenced therein in the name of
Grantor.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 
Address of Grantor:
Composite Technology Corporation
   
2026 McGaw Avenue
 
Irvine, CA 92614
   
By:
/s/ Benton H. Wilcoxon  
Name:
Benton H. Wilcoxon  
Title:
CEO    
Address of Grantor:
CTC Cable Corporation
   
2026 McGaw Avenue
 
Irvine, CA 92614
   
By:
/s/ John P. Brewster  
Name:
John P. Brewster  
Title:
President    
Address of Grantor:
CTC Renewables Corporation
   
2026 McGaw Avenue
 
Irvine, CA 92614
   
By:
/s/ Benton H. Wilcoxon  
Name:
Benton H. Wilcoxon  
Title:
President    
Address of PFG:
PARTNERS FOR GROWTH II, L.P.
   
Partners for Growth II, L.P.
 
180 Pacific Avenue
 
San Francisco, California 94111
       
By:
         
Name:
       
Title: Manager, Partners for Growth II, LLC
 
Its: General Partner


 
 

--------------------------------------------------------------------------------

 